DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 09-01-22 is acknowledged.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to Group II, non-elected without traverse.  Accordingly, claim 8 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claim 8 (see above) for allowing the case.
For Claim 8:
8. (Canceled)

Allowable Subject Matter	
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a printed circuit board attached to the display panel and including a ground potential supply terminal, a circuit, and a wiring pattern electrically coupling the ground potential supply terminal and the circuit; and a housing that contacts a coupling place provided to the wiring pattern and is attached to the printed circuit board through the coupling place, wherein the wiring pattern includes: a terminal wiring pattern electrically coupled with the ground potential supply terminal; a circuit wiring pattern branched from a branch part at a predetermined position on the terminal wiring pattern and electrically coupled with the circuit; and a housing wiring pattern branched from the branch part of the terminal wiring pattern and electrically coupled with the coupling place, and the circuit wiring pattern and the housing wiring pattern are uncoupled with each other at any place other than the branch part.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180033617-A1 US-20180032204-A1 US-20060061704-A1 US-20060016618-A1 US-6229695-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848